Citation Nr: 1434216	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-48 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue on appeal was previously remanded by the Board in February 2012 for further evidentiary development and to obtain a VA examination for the Veteran's knee disability.  This was accomplished, and the claim was readjudicated in a November 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In February 2012, the Board had also remanded the issue of service connection for pes planus; however, that issue was granted by the RO in a November 2012 rating decision.  Accordingly, the issue of service connection for pes planus is no longer before the Board for consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's left knee disability has been manifested by pain with normal flexion and extension, without lateral instability or recurrent subluxation, but with dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.

2.  The Veteran's left knee scars have been shown to be slightly hypopigmented, linear, stable, and non-tender.  

CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a 20 percent rating, but no higher, for the left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

With respect to the initial rating claim on appeal, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 
The Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's left knee disability, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 
38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. 
§ 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue. 

With regard to the instant case, the Board finds that adequate 38 U.S.C.A. § 5103(a) notice was provided as to the original claim for service connection in July 2007, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  The July 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  This letter informed the Veteran of what evidence was required to substantiate the claims as well as the Veteran's and VA's respective duties for obtaining evidence.  In addition, the July 2007 letter advised the Veteran as to how VA determines disability ratings and specifically advised the Veteran that he should tell VA about or give to VA evidence that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  This was done in this case.

The Veteran's service treatment records have been obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private or VA medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in September 2007, August 2009, and April 2012.  38 C.F.R. § 3.159(c)(4).  The VA examiners conducted a physical examination of the Veteran's left knee and interviewed the Veteran.  The April 2012 specifically addressed the Veteran's left knee scars.  Accordingly, the Board finds that, taken together, these VA examinations are adequate upon which to base a decision. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned to the service-connected left knee disability by seeking appellate review.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  As the Board will discuss in more detail below, the Board finds that symptoms and impairment related to the left knee disability have not changed in severity over the course of the appeal to warrant a staged rating. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In the present case, the Veteran contends that the left knee disability (diagnosed as a medial meniscus tear, ACL reconstruction, and iliotibial band syndrome ) is more severe than what is contemplated by the initially assigned 10 percent rating.

For the entire initial rating period on appeal, the Veteran's left knee disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5020-5260.  The Code of Federal Regulations provides that if a rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  Thus, the assigned diagnostic codes reflect that the Veteran's left knee disability (rated by analogy to Diagnostic Code 5020 for synovitis) has resulted in limitation of flexion of the leg (Diagnostic Code 5260).

Diagnostic Code 5260 addresses limitation of motion with respect to flexion. Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension. Extension limited to 10 degrees merits a 10 percent evaluation. A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2013). 

The VA General Counsel has interpreted that separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04. 

Further, a claimant who has both arthritis and instability of a knee, these disabilities may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  38 C.F.R. § 4.71a.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated). 

After review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's left knee disability has been manifested by pain with normal flexion and extension, without lateral instability or recurrent subluxation, but with dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.  For the reasons discussed in detail below, the Board finds that the criteria for a 20 percent rating, but no higher, for the Veteran's left knee disability have been met or more nearly approximated for the entire rating period on appeal.

The Veteran was afforded a VA examination in September 2009.  During the evaluation, the Veteran reported the following symptoms, including: pain, weakness, stiffness, swelling, lack of endurance, and fatigability.  Upon physical examination, range of motion of the left knee showed flexion to 140 degrees and extension to 0 degrees.  There was no evidence of limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was also no evidence of edema, effusion, tenderness, redness, heat, instability, or guarding.  The examiner further noted that there were three scars on the left knee with hypopigmentation.

In a subsequent September 2009 VA examination, the Veteran reported pain in his left knee.  Upon physical examination, range of motion of the left knee was within normal limits with flexion to 140 degrees and extension to 0 degrees.  The examiner noted that there were no signs of instability of the left knee and there was no evidence of swelling or tenderness.  Ankylosis was not present.  

Pursuant to the Board's remand, the Veteran was afforded a VA knee examination in April 2012.  During the evaluation, the Veteran reported that his knee would lock almost daily.  The Veteran denied flare-ups and noted that he was able to walk 1.5 to 2 miles with knee pain.  The VA examiner noted that the Veteran's orthopedic doctor reported that that the Veteran had developed some laxity in the grafted ACL tendon that may need surgery in the future.  The Veteran denied flare-ups.  Upon physical examination, flexion of the left knee was to 140 degrees and extension was to 0 degrees.  The examiner noted that there was no loss of motion due to repetitive testing.  It was further noted that pain and instability of station were factors contributing to functional loss of the left knee.  Joint stability tests revealed only anterior instability of the left knee, but no posterior or medial-lateral instability.  The examiner further noted that the Veteran had a meniscus condition with frequent episodes of "locking" and pain.  The Veteran also used a brace regularly for his left knee.  The Veteran's left knee scars were noted to be slight hypopigmented, linear, stable, and non-tender. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's left knee disability more nearly approximates a 20 percent rating under Diagnostic Code 5258 for frequent episodes of "locking", pain, and effusion (swelling) as a result of his meniscus condition associated with his service-connected knee disability. The April 2012 VA examiner specifically found that the Veteran had frequent episodes of "pain-locking."  Moreover, the Veteran credibly reported that he experienced swelling as a result of his left knee disability.  See September 2007 VA examination report.  The Veteran's left knee disability has also been consistently rated under Diagnostic Code 5020 for synovitis, defined as the inflammation (emphasis added) of a synovium, usually painful, particularly on motion, and characterized by a fluctuating swelling due to effusion.  See Dorland's Illustrated Medical Dictionary 1879 (31st ed. 2007).  For these reasons, the Board finds that the Veteran's left knee disability more nearly approximates a 20 percent rating under Diagnostic Code 5258.  A higher rating is not warranted under this code as a 20 percent evaluation is the maximum rating allowed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
The Board further finds that a higher rating under Diagnostic Codes 5260 and 5261 (for limitation of flexion and extension) is not warranted as the Veteran had normal range of motion in all three VA examination reports.

Further, a higher or separate rating is not warranted under Diagnostic Code 5257 for instability of the knee.  The September 2007 and September 2009 VA examiners found no instability of the left knee.  Further, although the April 2012 VA examiner noted anterior instability of the left knee, lateral instability (as required under Diagnostic Code 5257) was not found. 

The Board has also considered whether any other diagnostic code would allow for a rating in excess of 20 percent for the Veteran's left knee disability.  As there is no arthritis affecting the left knee, the provisions of Diagnotic Codes 5003, 5010, and the possibility of a separate rating therefore, is not for application here.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.  Further, Diagnostic Code 5256 is not applicable as the Veteran has not been found to have ankylosis of the left knee.  There is also no evidence of impairment of the tibia and fibula; as such, a higher rating under Diagnostic Code 5262 is not warranted.

Whether the Veteran's left knee disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for any part of the appeal period has also been considered.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. 
§§ 4.40, 4.45.  The evidence demonstrates that the Veteran had normal range of motion in flexion and extension.  Further, any pain, weakness, and stiffness, did not result in the left knee being limited even after repetitive use.  Thus, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating.

The Board has also considered whether a separate rating is warranted for the Veteran's left knee scars.  The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008. See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Under the revised criteria, Diagnostic Code 7801, provides that scars other than head, face, or neck, that are deep and nonlinear warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).

The "old" and "revised" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2002).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  Id.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

The April 2012 VA examination report noted that the Veteran's scars were slightly hypopigmented, linear, stable, and non-tender.  The September 2009 VA examiner only noted that the Veteran's three left knee scars showed hypopigmentation.  The Veteran has not reported that his left knee scars are painful.  For these reasons, the Board finds that a separate rating for the Veteran's left knee scars is not warranted under both the "old" or "revised" rating criteria.  

For these reasons, and upon review of all the lay and medical evidence of record, the Board finds that the Veteran's left knee disability more nearly approximates a 20 percent rating, but no higher.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, considering the lay and medical evidence, the Veteran's left knee disability has manifested pain, stiffness, weakness, swelling, and locking with normal flexion and extension.  The schedular rating criteria specifically allow for ratings based on frequent episodes of locking, pain, and effusion of the knee joint.  Further, the schedular rating criteria also provide for potentially separate schedular ratings, including under Diagnostic Code 5258 (subluxation or instability of the knee) and Diagnostic Codes 7801-7804 (scars); however, the criteria have not been met.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation and the effects on daily life.  In the absence of exceptional factors associated with the Veteran's left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to
 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the April 2012 VA examination report it was noted that the Veteran was employed full-time.  As such, the Board finds that a TDIU claim is not raised by the Veteran or the record.


ORDER

An initial rating of 20 percent, but no higher, for left knee disability is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


